              Case 3:19-cr-00621-EMC Document 154 Filed 07/14/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 3 COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 4        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 5        FAX: (415) 436-7234
          Colin.Sampson@usdoj.gov
 6
   MARK J. LESKO
 7 Acting Assistant Attorney General
   National Security Division
 8 BENJAMIN J. HAWK (NJBN 030232007)
   Trial Attorney, National Security Division
 9        950 Pennsylvania Avenue NW
          Washington, DC 20530-0001
10        Telephone: (202) 307-5176
          Benjamin.Hawk@usdoj.gov
11
   Attorneys for United States of America
12
                                   UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15
   UNITED STATES OF AMERICA,                   ) Case No. CR 19-621 EMC
16                                             )
          Plaintiff,                           ) UNITED STATES’ SECOND SUPPLEMENTAL
17                                             ) BRIEF ADDRESSING INEVITABLE DISCOVERY
       v.                                      )
18                                             ) Date: No Hearing Scheduled
   AHMAD ABOUAMMO,                             )
19                                             )
          Defendant.                           )
20                                             )

21          The Government respectfully submits its Second Supplemental Brief with respect to inevitable
22 discovery. On June 15, 2021, the Court granted Defendant’s motion to suppress evidence seized during a

23 2016 search of his Google account but denied his motion with respect to later 2018 searches. See Dkt.

24 No. 142, p. 4. On June 23, 2021, the Court ruled that the evidence seized during the 2016 search would

25 have been discovered later in the investigation under the inevitable discovery doctrine. However, at the

26 request of Defendant’s counsel, the Court agreed to allow additional briefing. Although the Court

27 invited further briefing at the hearing on the discrete issue of whether the Court should consider the

28 possibility that the evidence seized in 2016 would not have been found during a later search, the Court’s

     U.S.’ SECOND SUPPLEMENTAL BRIEF RE: SUPPRESSION,
     CASE NO. 19-621 EMC                              1
                Case 3:19-cr-00621-EMC Document 154 Filed 07/14/21 Page 2 of 3




 1 Minute Order invited briefing on another issue: “[h]ad the Government not conducted the initial search

 2 of Abouammo’s Google account, would there have been a reason to conduct the home search

 3 warrant[?]” Minute Order, Dkt. No. 150. The government answers the first in the negative and the

 4 second in the affirmative, for the reasons that follow.

 5          With respect to whether the Court may consider the potential loss of the evidence, Supreme

 6 Court precedent squarely resolves this issue—the Court should not consider such speculative

 7 arguments—and in any event, the Government preserved the evidence. In Segura v. United States, 468

 8 U.S. 796, 816 (1984),1 the Supreme Court rejected an argument that courts should weigh the possibility

 9 that evidence is lost between the time of an illegal search and a later legal search. In rejecting that

10 argument, the Court “agree[ed] fully with the [Second Circuit] Court of Appeals that the District Court’s

11 suggestion that [the defendant]’s suggestion that [defendant] and her cohorts would have removed or

12 destroyed the evidence was pure speculation.” Id.

13          Here, too, this Court is being asked to assume that the evidence did not exist—that is, Defendant

14 invites speculation that perhaps he deleted it. But the government (as the Court found) inevitably would

15 have sought a search warrant supported by probable cause some time after 2016 and before the search of

16 Defendant’s residence. Speculation, moreover, should be rejected under Segura. See Utah v. Streiff, 136

17 S. Ct. 2056, 2061 (2016) (“Evidence is admissible when the connection between unconstitutional police

18 conduct and the evidence is remote or has been interrupted by some intervening circumstance, so that

19 ‘the interest protected by the constitutional guarantee that has been violated would not be served by

20 suppression of the evidence obtained.’”) (quoting Hudson v. Michigan, 547 U.S. 586, 591 (2006)).

21 Given that Defendant did not know he might be under investigation between the 2016 search and at least

22 October 20, 2018, when an article was published in the New York Times about Saudi Arabia’s efforts to

23 infiltrate Twitter and FBI agents arrived at his residence, any speculation that the evidence would have

24 disappeared should be rejected as a matter of common sense and the reasoning in Segura. 468 U.S. at

25 816; see also United States v. Mosciatiello, 771 F.2d 589 (1st Cir. 1985) (same). Moreover, FBI has

26
            1
27          At the June 23, 2021 hearing, the Government mistakenly attributed this proposition to another
   Supreme Court case regarding inevitable discovery: United States v. Murray, 487 U.S. 533, 539 (1988).
28 Given the simultaneous briefing deadline, the Government alerted Defendant’s counsel of the mistake
   and correct authority.

     U.S.’ SECOND SUPPLEMENTAL BRIEF RE: SUPPRESSION,
     CASE NO. 19-621 EMC                              2
              Case 3:19-cr-00621-EMC Document 154 Filed 07/14/21 Page 3 of 3




 1 confirmed that it had sought preservation of the contents of Defendant’s Google account (see Wu Decl.,

 2 ¶ 3) and, more importantly, has located on the laptop seized at Defendant’s residence on October 24,

 3 2018, Foreign Official-1’s email dated January 17, 2015 about Twitter User-1 (the January 2015

 4 “London” email), an email from an online luxury watch consignment store dated January 15, and emails

 5 between Defendant and certain Twitter employees, and including several Saudi Arabian government

 6 domains as discussed in the original August 2016 search warrant affidavit. See Wu Decl., ¶ 4. Because

 7 the majority of the evidence continued to exist, Defendant’s claim that the evidence would have

 8 disappeared is incorrect and the evidence from the 2016 search should not be suppressed.

 9          Indeed, while the government is not required to overcome Defendant’s speculation, it is clear

10 here that the same evidence from his Google account in August 2016 would have been seized by late

11 2017 (when Twitter provided information about Defendant’s accesses of Twitter User-1’s account).

12 FBI’s two 2016 preservation requests to Google demonstrate that the evidence from the Google account

13 would likely have been preserved by the time the government had probable cause to search Defendant’s

14 Google account.

15          Finally, with respect to the Court’s query in the Minute Order, there would have been reason to

16 search Defendant’s residence in October 2018. Defendant was always a suspect, and the agents traveled

17 to Seattle to interview him when the above-referenced article was published. At a minimum,

18 Defendant’s admissions and false statements during the interview, in combination with the facts set forth

19 in the 2016 search warrant and evidence developed independent of that search, would have formed

20 probable cause to search his residence. Moreover, as the Court already found, the agents also had

21 probable cause before this time to search Defendant’s Google account, and the evidence from that

22 search, which was included in the original residential search warrant, would have also supported

23 probable cause.

24 DATED: July 14, 2021.                                        STEPHANIE M. HINDS
                                                                Acting United States Attorney
25
                                                                /s/ Colin Sampson
26
                                                                COLIN C. SAMPSON
27                                                              Assistant United States Attorney
                                                                BENJAMIN J. HAWK
28                                                              Trial Attorney, National Security Division

     U.S.’ SECOND SUPPLEMENTAL BRIEF RE: SUPPRESSION,
     CASE NO. 19-621 EMC                              3
